FILED
                             NOT FOR PUBLICATION                            DEC 17 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 08-10427

               Plaintiff - Appellee,             D.C. No. 2:94-cr-00251-GEB

   v.
                                                 MEMORANDUM *
 JOSE MANUEL ARCINIEGA, AKA
 Jessie Gonzalez-Rodriguez,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Garland E. Burrell, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Manuel Arciniega appeals pro se from the district court’s order denying

his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
       Arciniega contends that the district court erred when it denied his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction under Amendment 709 to U.S.S.G.

§ 4A1.2(c)(1)(A). Because that Amendment is not referenced by U.S.S.G.

§ 1B1.10(c), Arciniega is not eligible for a sentence reduction under § 3582(c)(2).

See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a) (2008); United States v. Cueto, 9

F.3d 1438, 1440-41 (9th Cir. 1993).

       AFFIRMED.




SZ/Research                               2                                   08-10427